PER CURIAM.
Appellant’s brief in this cause, an appeal for a conviction for attempted burglary of a habitation, was due September 2, 1986. On September 26, 1986, this Court notified appointed counsel for appellant, Sam Jackson, that the brief was overdue and advised him that if he did not respond to this notice, a hearing before the trial court would be ordered. Tex.R.App.P. 74(l) (West 1986). No response has been received.
This appeal is abated and the cause is remanded to the trial court. Upon remand, the trial court shall immediately conduct a hearing to determine whether appellant desires to prosecute this appeal, and whether counsel’s failure to file a brief has denied appellant effective assistance of counsel. *264At the conclusion of this hearing, the trial court shall make appropriate findings and recommendations. In addition, the trial court shall take such measures as are necessary to assure effective representation of counsel, which may include the appointment of new counsel. A record of the hearing before the trial court, including a transcription of the court reporter’s notes and copies of all orders, findings, and recommendations, shall be forwarded to the Clerk of this Court, for filing as a supplemental record in this cause, on or before February 6, 1987.
It is so ordered this 7th day of January, 1987.